DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 11-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0135873.  The improvement comprises that the STI structure is formed in the shallow trench such that the top surface of the STI structure is positioned at or above a level of a top surface of the bottom spacer. 
	In re claim 3, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0135873.  The improvement comprises that the etching the insulating material is performed such that the insulating material at a position above the shallow trench is delay-etched compared to the insulating material at positions between the shallow trench and the fin structures.
	In re claim 11, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0135873.  The improvement comprises forming a bottom spacer on the doped layer between the fin structure and on the top surface of the STI structure after the etching the insulating material.

the insulating material filled between the fin structure and above the shallow trench is delay-etched compared to the insulating material filled in positions between the shallow trench and the fin structures to form a shallow trench isolation (STI) structure in the shallow trench.
	In re claim 16, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0135873.  The improvement comprises that an interlayer dielectric (ILD) structure separately formed above the STI structure and between the gate structures; and a top surface of the STI structure is at or above a level of a top surface of the bottom spacer.
	In re claim 21, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0135873.  The improvement comprises a bottom spacer formed on the doped layer and the top surface of the STI structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, submitted on 12/7/21, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 13, 2021



/HSIEN MING LEE/